DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-30 are rejected under 35 U.S.C. 101 because regarding claim 21, since the specification does not exclude carrier wave from computer-readable medium and it is known in the art that computer readable medium could be carrier wave, it would be reasonable to interpret the claimed computer readable medium as to cover carrier wave which is considered as non-statutory subject matter. The examiner suggests modifying the phrase “computer readable medium" to be “non-transitory computer readable medium” to overcome the rejection. 
Claims 21-30 do not add tangibility to the subject matter, they are likewise rejected.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar (US 10623946 B1).


Regarding Claim 1, 11, 21
Kumar discloses a method (See (Column 2, lines (21-27)) comprising:

Sending (See Fig.7(709); MSIM assistance information), by a wireless device (Fig.7(702)) to a first base station (Fig.7(704)) associated with a first network (See Column 16, lines (58-63); the UE may provide MSIM assistance information to the network for the first subscription), a first message indicating assistance information (See Fig.7(709); Column 16, lines (58-63); the UE may provide MSIM assistance information to the network for the first subscription) for communicating with a second base station (Fig,7(706)) associated with a second network (See Column 16, lines (60-63); As an example of MSIM assistance information, the UE may indicate a Radio Network Temporary Identifier (RNTI), such as a Cell RNTI (C-RNTI), associated with the second subscription);

receiving, from the first base station (Fig.7(704)) and based on the first message  (See Fig.7(709); Column 16, lines (58-63)), a second message indicating a communication gap for communicating with the second base station (See Fig.7(717); Column 17, lines (41-48); grant an uplink info to the UE including Gap); and

communicating, during the communication gap, with the second base station (See Column 17, lines (28-33); the gap allow for UE to communicate second network without interference) .


Regarding Claim 2, 12, 22
Kumar teaches all the features with respect to Claim 1, 11, 21 and Kumar further teaches 
                 wherein the assistance information comprises at least one of:

an indication of periodicity of paging indications (See Column 14, lines (1-11); current PO that may need to be offset);

an indication that the wireless device communicates with the first network (See (Column 16, line 67 to Column 17, line 4); MSIM capability indication transmitted to first network in order to avoid conflict with second base station); 

an indication that the assistance information is to monitor the first network (See Column 18, lines (21-33); monitoring both network for downlink messages in case of offset timing needed to avoid interference);

an identifier of the first network (See Column 18, lines (21-33); communication to first network required identification); or

discontinuous reception (DRX) configuration parameters, associated with the wireless device, at the first base station  (See Column 18, lines (21-33); DRX information needed before adjustment of gap in order to efficiently communicate with both networks).


Regarding Claim 3, 13, 23
Kumar teaches all the features with respect to Claim 1, 11, 21 and Kumar further teaches 

wherein the wireless device (Fig.7(702)) is in a radio resource control (RRC) connected state with the second base station during the communication gap (See Column 14, lines (58-67); UE state to second base station is RRC connected state after dap determination).


Regarding Claim 4, 14, 24
Kumar teaches all the features with respect to Claim 1, 14, 24 and Kumar further teaches 
                  wherein the second message indicates (See Column 17, lines (41-48); uplink and downlink scheduling including gap) at least one of:

a gap periodicity (See Fig.4; Column 18, lines(21-33));
a gap time offset (See Column 18, lines(14-20)); or
a gap size (See Fig.4; Column (12-26); gap determination).



Regarding Claim 5, 15, 25
Kumar teaches all the features with respect to Claim 1, 11, 21 and Kumar further teaches 

wherein the first message comprises an indication of at
least one of:

a timing offset of paging indications (See Fig.5; Column 13, lines (41-48); a gap for efficient DSDS in term of time for tuning to different frequency)) ; or

a size of the paging indications (See Fig.5; Column 13, lines (29-36); A DRX cycle may include a Paging Occasion (PO) 502 followed by a sleep portion 504).



Regarding Claim 6, 16, 26
Kumar teaches all the features with respect to Claim 1, 11, 21 and Kumar further teaches 
               wherein the first message comprises at least one of:

a field indicating that the first message is for a vehicle-to-everything service via the first network;

a field indicating that the first message is for an emergency service via the first network;

a field indicating that the first message is for an ultra-reliable low-latency communication service via the first network;

a field indicating a priority of a service; or

a field indicating that the first message is for a primary network associated with the wireless device (See Column 2, lines (4-15); Column 16, lines (53-63); identification of second network that UE wants to serve).

(The term “ at least one” translates into that one or more  limitations analyzed can meet the claim analysis)  


Regarding Claim 7, 17, 27
Kumar teaches all the features with respect to Claim 1, 11, 21 and Kumar further teaches 
            wherein the wireless device comprises a dual subscriber identity module (SIM) device (See Column 11, lines (40-46); DSDS).


Regarding Claim 8, 18, 28
Kumar teaches all the features with respect to Claim 1, 11, 21 and Kumar further teaches 
             wherein the first network comprises a first public land mobile network (PLMN) (See Column 14, lines (28-41); Column 16, lines (1-6); different PLMN), and 
             wherein the second network comprises a second PLMN (See Column 14, lines (28-41); Column 16, lines (1-6); different PLMN).


Regarding Claim 9, 19, 29
Kumar teaches all the features with respect to Claim 1, 11, 21 and Kumar further teaches 
              wherein the communicating with the second base station comprises at least one of:

a registration area update procedure;
a tracking area update procedure;
a radio access network (RAN) area update procedure;
an early data transmission;
transmission or reception of a paging indication (See Column 14, lines (12-17); Column 13, lines (41-51); once the MSIM assistance information is received, the first network can tune its DRX cycle to allow the UE to receive page from the second UE); or

transmission or reception of transport blocks for at least one service.

(The term “ at least one” translates into that one or more  limitations analyzed can meet the claim analysis)  



Regarding Claim 10, 20, 30
Kumar teaches all the features with respect to Claim 1, 11, 21 and Kumar further teaches 
              wherein the second message comprises: 
an activation indication of a power saving mode (See Column 13, lines (29-51); Extending the DRX or adding an offset value, will trigger power saving mode)), and 
               wherein the method further comprises:
activating the power saving mode for the first network (See Column 13, lines (29-51); Extending the DRX or adding an offset value by the first network requested for MSIM assistance , will trigger power saving mode)).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/           Examiner, Art Unit 2646